Title: To Thomas Jefferson from William Kean, 9 November 1807
From: Kean, William
To: Jefferson, Thomas


                        
                            Sir,
                            Capitol Hill City Washington9th. Novr. 1807
                        
                        Having understood that the Office of librarian is, as yet Vacant, I take the liberty
                            of Offering myself as a candidate for that Office—
                        I have for many years conducted Mr. Duanes Bookstore both in Philadelphia and this city, and can Venture to
                            say that I have a perfect knowledge of the manner in which Books ought to be arranged—
                        I hope Sir you will excuse the freedom I have taken in thus addressing you—I have resided in this District since the year 1801 (at which time I came from Philadelphia with Mr Duane to conduct
                            his business) and have endeavoured to make a living without seeking an Office until now, nor should I now do so had I not
                            been unfortunate in the Manufacturing business by which I sunk my all. I have a wife and family to support and no means to do so not having Capital to commence
                            business of any kind—
                        If Sir, the Office I allude to is not in your gift, I hope you will cosider me as an applicant for some
                            situation which my present itself in the coarse of the present session congress. If you should deem me worthy—
                        With sentiments of Respect I remain &c &c
                        
                            Wm. Kean
                            
                        
                    